Citation Nr: 0515060	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-14 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to June 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not currently diagnosed as having 
asbestosis.

3.  The veteran does not have a chronic obstructive pulmonary 
disease that began as a result of active service.


CONCLUSIONS OF LAW

1.  Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he has a respiratory disorder, to 
include asbestosis and chronic obstructive pulmonary disease, 
due to exposure to asbestos during his period of active 
service.  The record reflects that the veteran served 
honorably as an electrician's mate aboard various vessels in 
the United States Navy for approximately three years and is 
presumed to have been exposed to asbestos as a consequence of 
his work duties.  His service medical records, however, do 
not include any complaints of, treatment for or diagnosis of 
a respiratory disorder.  

A private x-ray report dated in July 2000 shows findings of 
pleural thickening consistent with asbestos exposure.  Other 
comments on that report include the finding of interstitial 
lung disease consistent with asbestos exposure and/or 
asbestos-related disease.  In December 2004, however, the 
office of the private physician who ordered the July 2000 x-
rays advised VA that it did not have any treatment records 
for this veteran.

VA treatment records include a May 2001 diagnosis of history 
of interstitial lung disease consistent with asbestos 
exposure and history of pleural plaques.  Additional notes 
dated through February 2005 include a history of asbestos 
exposure, a diagnosis of chronic obstructive pulmonary 
disease, test results reported to likely be related to 
cigarette smoking, and notations of chest x-rays within 
normal limits.  The records do not include an opinion that a 
diagnosed respiratory disability is a result of in-service 
exposure to asbestos.

The veteran underwent VA examination in June 2002 and 
pulmonary functioning studies were determined to be 
consistent with chronic obstructive pulmonary disease; 
oximetry results were noted to likely be related to a history 
of smoking.  The examiner stated that there was no clinical 
or x-ray evidence of asbestosis, but opined that the 
existence of asbestosis could not be determined at that time 
without x-ray evidence particularly in light of the veteran's 
history of a punctured lung in a motor vehicle accident and 
lengthy history of cigarette smoking.  The examiner diagnosed 
chronic obstructive pulmonary disease.  

In July 2002, the VA examiner submitted an addendum to his 
June 2002 report and stated that upon chest x-ray there was 
evidence of scarring of the right lung showing extensive 
post-traumatic and/or post-surgical change, but that there 
was no x-ray evidence of asbestosis.  The examiner opined 
that he did not believe the veteran's respiratory problems 
were the result of asbestosis and that it was more likely 
that the veteran had chronic obstructive pulmonary disease 
related to chronic long-term cigarette smoking.  The examiner 
recognized that the veteran likely had exposure to asbestos 
during service, but stated on clinical and pulmonary function 
grounds, his disease is more like chronic obstructive 
pulmonary disease with "no x-ray or clinical evidence of 
asbestosis at this time."

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor has the 
Secretary promulgated any specific regulations.  However, in 
1988, VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, an opinion 
by VA's Office of General Counsel discussed the development 
of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the veteran's claim of entitlement to service 
connection for asbestos-related disease under these 
administrative protocols using the following criteria.  Ennis 
v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between 
first exposure and development of disease.  M21-1, Part VI, 
7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos-
related disease can develop from brief exposure to asbestos.  
Id. 

However, given the evidence as outlined above, the Board 
finds that the veteran is not currently diagnosed as having 
asbestosis.  Absent a diagnosis of disability, VA 
compensation benefits cannot be granted.  The Board fully 
acknowledges that there is x-ray evidence showing a lung 
disability consistent with exposure to asbestos in July 2000, 
but current treatment records and examination reports do not 
include any findings consistent with a diagnosis of 
asbestosis.  The VA examiner in 2002 clearly stated that 
there was no x-ray or clinical evidence of asbestosis, and 
his conclusion is supported by a notation in the VA 
outpatient treatment records that a 2003 chest x-ray 
("CXR") was within normal limits.  Additionally, the 
diagnosis contained in the VA treatment records of 
interstitial lung disease consistent with asbestos exposure 
is by history only and apparently based solely on information 
supplied by the veteran.  Thus, the diagnosis does not 
reflect a current disability.  As such, service connection 
for asbestosis must be denied.

Even if the Board were to accept the 2000 x-ray as evidence 
of asbestosis, which it does not, but assuming it did so for 
the sake of argument, there would still be a lack of medical 
evidence linking the in-service asbestos exposure to that 
condition.  The veteran worked as an electrician (the same 
job during service he maintains exposed him to asbestos) 
after service for 40 years, and he apparently has received 
compensation as part of a class-action suit against a private 
company for asbestos exposure.

The veteran does have chronic obstructive pulmonary disease, 
but the preponderance of the medical evidence is consistent 
with a finding that the disease is not a result of the 
veteran's active service or any exposure and/or experience 
during active service.  The medical evidence clearly links 
the veteran's chronic obstructive pulmonary disease to his 
multi-decade history of cigarette smoking.  Consequently, 
service connection for chronic obstructive pulmonary disease 
must be denied as it did not begin during service and has not 
been medically linked to the veteran's period of active 
service.

Regarding the veteran's smoking history, it is not readily 
ascertainable from the record when he began smoking.  It 
appears from the history he provides that it began prior to 
his military service.  Regardless, recent legislation was 
enacted prohibiting service connection for a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West 2002); see also Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
112 Stat. 685, 865-66 (1998).  New section 1103 applies to 
claims filed after June 9, 1998, such as in this case.

The Board does not doubt that the veteran was, indeed, 
exposed to asbestos during service, but without medical 
evidence of a condition due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.  Since the 
preponderance of the evidence is against this claim, there is 
no doubt that can be resolved in the appellant's favor.



Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2001, July 2003, and November 2004.  Since the letters fully 
provided notice of elements (1), (2), and (3), see above, it 
is not necessary for the Board to provide extensive reasons 
and bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition to the 
explicit VCAA notice, VA notified the veteran, in the 
November 2004 letter and in a February 2005 letter, to submit 
to VA any evidence in his possession relevant to these 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  In addition, by virtue of 
the rating decision on appeal, the statement of the case 
(SOC), and the supplemental SOC (SSOC), he was provided with 
specific information as to why these particular claims was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the April 2003 SSOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Because each of the four 
content requirements of a VCAA notice has been met, the Board 
may proceed.  The veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was done here with 
the August 2001 letter. 

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. 
App. 120, 124-125 (1997) (while holding that the veteran's 
claim had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  With these claims, 
the RO must determine whether or not military records 
demonstrate evidence of asbestos exposure during service, 
develop whether or not there was pre-service and/or post-
service occupational or other asbestos exposure, and 
determine whether there is a relationship between asbestos 
exposure and the claimed disease, keeping in mind the latency 
and exposure information discussed above.  M21-1, Part VI, 
7.21(d)(1), p. 7-IV-3 and 7-IV-4 (January 31, 1997).  

In this case, the record shows that the RO complied with 
these procedures.  The RO sent the appellant a letter in July 
2001 requesting these details.  Therefore, VA has satisfied 
its duty.  The Board notes the veteran did not respond.

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The RO aided the veteran in obtaining 
evidence, affording him a physical examination, and 
requesting a medical opinion as to the etiology of his 
respiratory disability.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
With respect to private treatment records the RO could not 
obtain, because the facilities responded none were available, 
the veteran was notified that no records had been obtained in 
the SSOC and in a February 2005 letter.  The Board is not 
aware of a basis for speculating that any other relevant VA 
or private treatment records exist that have not been 
obtained.  

The veteran's representative requested that this matter be 
remanded in order to have a specialist reconcile the medical 
findings of record.  The Board finds that a remand is not 
necessary pursuant to 38 U.S.C.A. Section 5103(c)(4) as the 
evidence of record clearly shows that there is no current 
disability due to the veteran's period of active service.  
Specifically, the evidence of disability consistent with 
exposure to asbestos is not current, is not supported by the 
medical record, and does not make any reference whatsoever to 
the veteran's possible exposure to asbestos during his period 
of service in the 1940's.  Because VA provided the veteran a 
medical examination to determine current disability, a remand 
at this time is not deemed appropriate nor necessary to 
assist the veteran in substantiating his claims.

In the circumstances of this case, additional efforts to 
assist or notify the veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for asbestosis is denied.

Service connection for a chronic obstructive pulmonary 
disease is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


